PER CURIAM
In this consolidated criminal appeal, defendant assigns error to the trial court’s ruling denying him eligibility for early release under ORS 137.750. We reject that assignment of error without written discussion. He also assigns error to the imposition of $853 in court-appointed attorney fees in Case No. 14C43420 and $322 in court-appointed attorney fees in Case No. 14C43439. He points out that, although the judgment of conviction in each case imposed attorney fees, the court explicitly found on the record in each case that defendant had “no ability to pay” the fees. See ORS 151.505(3) (“The court may not require a person to pay costs under this section unless the person is or may be able to pay the costs.”); ORS 161.665(4) (“The court may not sentence a defendant to pay costs under this section unless the defendant is or may be able to pay them.”). The state concedes that imposition of fees in this circumstance is error. We agree, accept the state’s concession, and reverse.
Portion of judgments requiring defendant to pay attorney fees reversed; otherwise affirmed.